In re: Marlin Flores applying for cer-tiorari, or writ of review, to the Court of Appeal, First Circuit, Parish of East Baton Rouge. 308 So.2d 393.
Writ denied. La.Const. of 1921, art. 14, Section 15(0) (1) expressly provided that appeals from the civil service commission were to be taken to the appellate court. See also La.Const. of 1974, art. 10, Section 12. See Burton v. Department, 135 So.2d 588 (La.App. 1st Cir.) (1961), certiorari denied, Hughes v. Department, 131 So.2d 99 (La.App. 4th Cir.) (1961). The writ is denied without prejudice to the right of the applicant to transfer his appeal to the appellate court of appropriate jurisdiction. La.R.S. 13:4441.